Exhibit 13 Selected Financial Data Table One Five-Year Financial Summary (in thousands, except per share data) Summary of Operations Total interest income $ Total interest expense Net interest income Provision for loan losses Total other income Total other expenses Income before income taxes Income tax expense Net income available to commonshareholders Per Share Data Net income basic $ Net income diluted Cash dividends declared Book value per share Selected Average Balances Total loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Selected Year-End Balances Net loans $ Securities Interest-earning assets Deposits Long-term debt Shareholders’ equity Total assets Performance Ratios Return on average assets % Return on average equity Return on average tangible common equity Net interest margin Efficiency ratio Dividend payout ratio Asset Quality Net charge-offs to average loans % Provision for loan losses to average loans Allowance for loan losses to nonperforming loans Allowance for loan losses to total loans Consolidated Capital Ratios Total % Tier I Risk-based Tier I Leverage Average equity to average assets Average tangible equity to average tangible assets Full-time equivalent employees 1 Two-Year Summary of Common Stock Prices and Dividends Cash Dividends Market Value Per Share Low High Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter Fourth Quarter $ $ $ Third Quarter Second Quarter First Quarter *As more fully discussed under the caption Liquidity in Management’s Discussion and Analysis and in Note Nineteen of the Notes to Consolidated Financial Statements, the Company’s ability to pay dividends to its shareholders is dependent upon the ability of City National to pay dividends to City Holding (“Parent Company”). The Company’s common stock trades on the NASDAQ Global Select Market under the symbol CHCO. This table sets forth the cash dividends paid per share and information regarding the market prices per share of the Company’s common stock for the periods indicated. The price ranges are based on transactions as reported on the NASDAQ stock market. At December 31, 2012, there were 2,835 shareholders of record. 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations City Holding Company City Holding Company (the “Company”), a West Virginia corporation headquartered in Charleston, West Virginia, is a financial holding company and a bank holding company that provides diversified financial products and services to consumers and local businesses. Through its network of 73 banking offices in West Virginia (57), Kentucky (8), Virginia (5), and Ohio (3), the Company provides credit, deposit, trust and investment management, and insurance products and services to its customers. In addition to its branch network, the Company’s delivery channels include ATMs, check cards, interactive voice response systems, and internet technology.The Company’s business activities are currently limited to one reportable business segment, which is community banking.The Company has approximately 7% of the deposit market in West Virginia and is the third largest bank headquartered in West Virginia based on deposit share. In the Company’s key markets, the Company’s primary subsidiary, City National Bank of West Virginia (“City National”), generally ranks in the top three relative to deposit market share and the top two relative to branch share. Critical Accounting Policies The accounting policies of the Company conform to U.S. generally accepted accounting principles and require management to make estimates and develop assumptions that affect the amounts reported in the financial statements and related footnotes. These estimates and assumptions are based on information available to management as of the date of the financial statements. Actual results could differ significantly from management’s estimates. As this information changes, management’s estimates and assumptions used to prepare the Company’s financial statements and related disclosures may also change. The most significant accounting policies followed by the Company are presented in Note One of the Notes to Consolidated Financial Statements included herein. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, management has identified the determination of the allowance for loan losses, income taxes, and other-than-temporary impairment on investment securities to be the accounting areas that require the most subjective or complex judgments and, as such, could be most subject to revision as new information becomes available.The Company’s business activities are currently limited to one reportable business segment, which is community banking. Pages 16-19 of this Annual Report to Shareholders provide management’s analysis of the Company’s allowance for loan losses and related provision. The allowance for loan losses is maintained at a level that represents management’s best estimate of probable losses in the loan portfolio. Management’s determination of the adequacy of the allowance for loan losses is based upon an evaluation of individual credits in the loan portfolio, historical loan loss experience, current economic conditions, and other relevant factors. This determination is inherently subjective, as it requires material estimates including the amounts and timing of future cash flows expected to be received on impaired loans that may be susceptible to significant change. The allowance for loan losses related to loans considered to be impaired is generally evaluated based on the discounted cash flows using the impaired loan’s initial effective interest rate or the fair value of the collateral for certain collateral dependent loans. Page10 of this Annual Report to Shareholders provides management’s analysis of the Company’s income taxes.The Company is subject to federal and state income taxes in the jurisdictions in which it conducts business.In computing the provision for income taxes, management must make judgments regarding interpretation of laws in those jurisdictions.Because the application of tax laws and regulations for many types of transactions is susceptible to varying interpretations, amounts reported in the financial statements could be changed at a later date upon final determinations by taxing authorities.On a quarterly basis, the Company estimates its annual effective tax rate for the year and uses that rate to provide for income taxes on a year-to-date basis.The amount of unrecognized tax benefits could change over the next twelve months as a result of various factors.However, management cannot currently estimate the range of possible change. 3 The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ended December31, 2009 through 2012. The Company and its subsidiary’s state income tax returns are open to audit under the statute of limitations for the years ended December31, 2009 through 2012. On a quarterly basis, the Company performs a review of investment securities to determine if any unrealized losses are other-than-temporarily impaired.Management considers the following, amongst other things, in its determination of the nature of the unrealized losses, (i)the length of time and the extent to which the fair value has been less than cost; (ii)the financial condition, capital strength, and near–term (12 months) prospects of the issuer, including any specific events which may influence the operations of the issuer such as changes in technology that may impair the earnings potential of the investment or the discontinuance of a segment of the business that may affect the future earnings potential; (iii) the historical volatility in the market value of the investment and/or the liquidity or illiquidity of the investment; (iv) adverse conditions specifically related to the security, an industry, or a geographic area; or (v)the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.The Company continues to actively monitor the fair values of these investments along with the financial strength of the issuers behind these securities, as well as its entire investment portfolio.Based on the market information available, the Company believes that the recent declines in fair value are temporary and that the Company does not have the intent to sell any of the securities classified as available for sale and believes it is more likely than not that the Company will not have to sell any such securities before a recovery of cost.The Company cannot guarantee that such securities will recover and if additional information becomes available in the future to suggest that the losses are other-than-temporary, the Company may need to record additional impairment charges in future periods.As a result of this review, the Company recognized $0.6 million of credit-related net investment impairment charges during 2012.The charges deemed other than temporary were related to pooled bank trust preferreds with a remaining carrying value of $3.5 million at December 31, 2012. Fair Value Measurements The Company determines the fair value of its financial instruments based on the fair value hierarchy established in FASB ASC Topic 820, whereby the fair value of certain assets and liabilities is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. ASC Topic 820 establishes a three-level hierarchy for disclosure of assets and liabilities recorded at fair value. The hierarchy classification is based on whether the inputs in the methodology for determining fair value are observable or unobservable. Observable inputs reflect market-based information obtained from independent sources (Level 1 or Level 2), while unobservable inputs reflect management’s estimate of market data (Level 3). Assets and liabilities that are actively traded and have quoted prices or observable market data require a minimal amount of subjectivity concerning fair value. Management’s judgment is necessary to estimate fair value when quoted prices or observable market data are not available. At December 31, 2012, approximately 16.0% of total assets, or $468.0 million, consisted of financial instruments recorded at fair value. Of this total, approximately 99.5% or $465.6 million of these financial instruments used valuation methodologies involving observable market data, collectively Level 1 and Level 2 measurements, to determine fair value. Approximately 0.5% or $2.4 million of these financial instruments were valued using unobservable market information or Level 3 measurements. The financial instruments valued using unobservable market information were pooled trust preferred investment securities classified as available-for-sale. At December 31, 2012, approximately $14.0 million of total liabilities were recorded at fair value using methodologies involving observable market data. The Company does not believe that any changes in the unobservable inputs used to value the financial instruments mentioned above would have a material impact on the Company’s results of operations, liquidity, or capital resources. See Note Twenty of the Notes to Consolidated Financial Statements for additional information regarding ASC Topic 820 and its impact on the Company’s financial statements. 4 Financial Summary The Company’s financial performance over the previous three years is summarized in the following table: Net income (in thousands) $ $ $ Earnings per share, basic $ $ $ Earnings per share, diluted $ $ $ ROA* % % % ROE* % % % ROATCE* % % % *ROA (Return on Average Assets) is a measure of the effectiveness of asset utilization. ROE (Return on Average Equity) is a measure of the return on shareholders’ investment. ROATCE (Return on Average Tangible Common Equity) is a measure of the return on shareholders’ equity less intangible assets. The Company’s tax equivalent net interest income increased $5.5 million, or 5.9%, from $93.0 million in 2011 to $98.5 million in 2012.This increase is due primarily to the acquisition of Virginia Savings Bancorp, Inc. on May 31, 2012, an increase in loan balances outstanding, and a decline in the average rate paid on interest bearing deposits. These increases were partially offset by a decrease in investment interest income as approximately $38 million of higher yielding trust preferred securities were called during the third quarter of 2012.The Company’s reported net interest margin increased from 3.89% for the year ended December 31, 2011 to 3.96% for the year ended December 31, 2012 (see Net Interest Income).The Company’s provision for loan losses increased $1.8 million from $4.6 million in 2011 to $6.4 million in 2012 (see Allowance and Provision for Loan Losses). Balance Sheet Analysis Selected balance sheet fluctuations are summarized in the following table (in millions): December 31, $ Change % Change Gross loans Investment securities Premises and equipment, net Goodwill and other intangible assets Total deposits Short-term borrowings ) ) Long-term debt - - Total shareholders' equity Gross loans increased $173 million, or 8.8%, from December 31, 2011 to $2.15 billion at December 31, 2012, in part due to the Company’s acquisition of Virginia Savings Bancorp, Inc. ($73 million).Excluding the Virginia Savings Bancorp, Inc. ("VSB") acquisition, loans increased $100 million (5.1%) from December 31, 2011 to December 31, 2012.Increases in residential real estate loans of $70 million (7.5%) and commercial real estate loans of $56 million (7.7%) were partially offset by a decline in commercial and industrial loans of $24 million. Investment securities increased $6 million, or 1.5%, from $396 million at December 31, 2011, to $402 million at December 31, 2012. Premises and equipment, net increased $8 million, or 12.5%, from $65 million at December 31, 2011 to $73 million at December 31, 2012.The increase was primarily attributable to the acquisition ofVSB ($5 million). Goodwill and other intangible assets increased $9 million as a result of theVSB acquisition.In connection with this acquisition, the Company recorded a core deposit intangible of $1.3 million and goodwill of $8 million. Total deposits increased $188 million, or 8.5%, from $2.22 billion at December 31, 2011 to $2.41 billion at December 31, 2012, in part due to the VSB acquisition ($123 million).This growth was due to increases in savings deposits of $67 million (VSB contributed $33 million), noninterest bearing demand deposits of $61 million (VSB contributed $12 million), time deposits of $34 million (VSB contributed $60 million, which offset a core decline of $26 million) and interest bearing demand deposits of $26 million (VSB contributed $18 million). Short-term borrowings decreased $75 million, or 39.4%, from December 31, 2011 to December 31, 2012.This decrease was attributable to a decrease in federal funds purchased. Long-term debt balances remained flat at $17 million. 5 Table Two Average Balance Sheets and Net Interest Income (In thousands) Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Assets Loan portfolio(1): Residential real estate(2),(3) $ % $ % $ % Commercial, financial, and agriculture(4),(5) Installment loans to individuals(6),(7) Previously securitized loans(8) - - Total loans Securities: Taxable Tax-exempt(9) Total securities Deposits in depository institutions - Federal funds sold 53 48 29 Total interest-earning assets Cash and due from banks Bank premises and equipment Other assets Less: allowance for loan losses ) ) ) Total assets $ $ $ Liabilities Interest-bearing demand deposits $ % $ % $ % Savings deposits Time deposits(10) Short-term borrowings Long-term debt Total interest-bearing liabilities Noninterest-bearing demand deposits Other liabilities Stockholders’ equity Total liabilities and stockholders’equity $ $ $ Net interest income $ $ $ Net yield on earning assets % % % (1) For purposes of this table, non-accruing loans have been included in average balances and loan fees, which are immaterial, have been included in interest income. (2) Includes the Company's residential real estate and home equity-junior lien loan categories.Interest income includes $0.6 million and $2.5 million from interest rate floors for the years ended December 31, 2011 and 2010. (3) Interest income on residential real estate loans for the year ended December 31, 2012 includes $0.7 million of accretion related to the fair value market adjustments due to the acquisition of Virginia Savings Bancorp, Inc. (4) Includes the Company’s commercial and industrial and commercial real estate loan categories.Interest income includes $0.5 million and $2.0 million from interest rate floors for the years ended December 31, 2011 and 2010. (5) Interest income on commercial, financial, and agriculture loans for the year ended December 31, 2012 includes $1.6 million of accretion related to the fair value market adjustments due to the acquisition of Virginia Savings Bancorp, Inc. (6) Includes the Company’s consumer and DDA overdrafts loan categories. (7) Interest income on installment loans to individuals for the year ended December 31, 2012 includes $0.1 million of accretion related to the fair value market adjustments due to the acquisition of Virginia Savings Bancorp, Inc. (8) Effective January 1, 2012, the carrying value of the Company's previously securitized loans was reduced to $0. (9) Computed on a fully federal tax-equivalent basis assuming a tax rate of approximately 35%. (10) Interest expense on time deposits for the year ended December 31, 2012 includes $0.2 million in accretion of the fair market value adjustments related to the acquisition of Virginia Savings Bancorp, Inc. 6 Net Interest Income 2012 vs. 2011 The Company’s tax equivalent net interest income increased $5.5 million, or 5.9%, from $93.0 million in 2011 to $98.5 million in 2012. This increase is due primarily to the acquisition of Virginia Savings Bancorp as of May 31, 2012, an increase in loan balances outstanding, and a decline in the average rate paid on interest bearing deposits.The acquisition of VSB increasedthe Company'snet interest income by $4.5 million, which included $2.6 million of accretion related to the fair value adjustments recorded as a result of the acquisition.Excluding the VSB acquisition, the average balance of loans outstanding increased $71 million, or 3.73%, from the year ended December 31, 2011.The average rate paid on interest bearing deposits decreased from 1.07% during 2011 to 0.70% during 2012 and was largely attributable to the average rate paid on time deposits declining from 1.93% during 2011 to 1.32% during 2012.These increases were partially offset by a decrease in investment interest income as approximately $38 million of higher yielding trust preferred securities were called during the third quarter of 2012. The Company’s reported net interest margin increased from 3.89% for the year ended December 31, 2011 to 3.96% for the year ended December 31, 2012.Excluding the favorable impact of the accretion from the fair value adjustments, the net interest margin for the year ended December 31, 2012 would have been 3.85%. Average interest-earning assets increased $97.6 million from 2011 to 2012, as increases attributable to residential real estate ($74.2 million) and commercial loans ($68.1 million) were partially offset by a decrease in investment securities ($45.1 million). Average interest-bearing liabilities increased $80.7 million from 2011 as increases in savings deposits ($59.5 million) and interest-bearing demand deposits ($40.8 million) were partially offset by a decrease in time deposits ($17.8 million). The following table presents the actual and estimated future accretion related to the fair value adjustments on net interest income recorded as a result of the VSB acquisition completed on May 31, 2012.The amounts in the table below require management to make significant assumptions based on estimated future default, prepayment and discount rates.Actual performance could be significantly different from that assumed, which could result in the actual results being materially different than those estimated below. Year Ended Loan Accretion Certificates of Deposit Total $ Thereafter $ $ $ 2011 vs. 2010 The Company’s tax equivalent net interest income decreased $2.2 million, or 2.3%, from $95.3 million in 2010 to $93.1 million in 2011.This decline is due to a decrease in interest income associated with the gain from the sale of interest rate floors as well as a decrease in interest income from the Company’s previously securitized loans (“PSLs”).During the year ended December 31, 2011, the Company recognized $1.1 million of interest income compared to $4.5 million of interest income recognized during the year ended December 31, 2010 from the interest rate floors.For the year ended December 31, 2011, the Company recognized $3.1 million of interest income compared to $4.0 million of interest income recognized in the year ended December 31, 2010 from the PSLs.These declines were partially offset by the decrease in interest expense exceeding the decline in interest income from 2010 resulting in an increase in tax equivalent net income of approximately $1.7 million.The decline in interest expense is largely due to the average interest rate paid on interest-bearing liabilities declining from 1.41% for the year ended December 31, 2010 to 1.05% for the year ended December 31, 2011 and an increase of $79 million in the average balance of loans for the year ended December 31, 2011 compared to the year ended December 31, 2010. The Company’s reported net interest margin decreased to 3.89% for the year ended December 31, 2011 as compared to 4.06% for the year ended December 31, 2010. Average interest-earning assets increased $43.2 million from 2010 to 2011 with increases attributable to commercial loans, residential real estate, home equity loans and federal funds sold.Average commercial loans increased $46.8 million, residential real estate loans increased $20.5 million, home equity loans increased $15.9 million and federal funds sold increased $15.4 million.Average interest-bearing liabilities increased $16.7 million from 2010 as increases in interest-bearing demand deposits ($30.8 million), savings deposits ($30.8 million) and short-term borrowings ($11.0 million) were partially offset by decreases in time deposits ($55.5 million). 7 Table Three Rate/Volume Analysis of Changes in Interest Income and Interest Expense (In thousands) 2012 vs. 2011 2011 vs. 2010 Increase (Decrease) Increase (Decrease) Due to Change In: Due to Change In: Volume Rate Net Volume Rate Net Interest-earning assets: Loan portfolio Residential real estate $ $ ) $
